IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR- 24,622-02


EX PARTE ROBERT JAMES TENNARD, Applicant




HABEAS CORPUS APPLICATION
           FROM HARRIS COUNTY            



Per Curiam.


O R D E R

	This is a subsequent application for a writ of habeas corpus filed pursuant to Tex.
Code Crim. Proc., Article 11.071.  
	On October 6, 1986, applicant was convicted of the offense of capital murder.  The
jury answered the special issues submitted under Tex. Code Crim. Proc., Article 37.071,
and the trial court, in accordance with the jury's answers, sentenced applicant to death.  This
Court affirmed applicant's conviction and death sentence on direct appeal.  Tennard v. State,
802 S.W.2d 678 (Tex. Crim. App., 1990).  



	Applicant filed an initial application for habeas corpus relief with the convicting court,
and we denied relief on that original application on December 18, 1997.  Ex parte Tennard,
960 S.W.2d 57 (Tex.Crim.App. 1997).  
	In this subsequent writ, applicant brings three claims, including an allegation of
mental retardation under Atkins v. Virginia, 536 U.S. 304 (2002).  However, we are informed
that applicant is currently seeking federal habeas relief from this conviction in the United
States Fifth Circuit Court of Appeals.  We have not received notice from applicant that the
federal courts have stayed all action in his federal writ application while applicant seeks
habeas relief from the Texas state courts.
	Therefore, under Ex parte Soffar, 143 S.W.3d 804 (Tex. Crim. App. 2004), we dismiss
this application without prejudice because applicant's federal writ of habeas corpus
challenging his capital murder conviction and death sentence is pending in federal court and
the federal court has not stayed its proceedings for applicant to return to state court to
consider his current unexhausted claims.
	IT IS SO ORDERED THIS THE 10th DAY OF NOVEMBER, 2004.
Do Not Publish